Citation Nr: 1210223	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-21 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
 in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for posttraumatic pain syndrome with headaches and diplopia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1981 to December 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri, which continued the assigned 10 percent evaluation for disability due to posttraumatic pain syndrome with headaches.  Jurisdiction on the matter on appeal was transferred to the Regional Office in Wichita, Kansas (RO). 

In May 2010, the Board remanded the matter on appeal to the RO via the Appeals Management Center (AMC) in order for initial consideration of the Veteran's disability under the revised regulations governing ratings for traumatic brain disease, or traumatic brain injury (TBI) pursuant to 38 C.F.R. § 4.124, effective October 23, 2008.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  

Also, in the May 2010 remand, the Board instructed the RO to adjudicate the Veteran's petition to reopen the previously denied claim for entitlement to service connection for right fourth cranial nerve palsy with diplopia and claim for entitlement to service connection for traumatic brain injury as they were considered to be inextricably intertwined with the current matter on appeal.  The record does not reflect that these matters were adjudicated prior to the return of the current issue on appeal. Regardless, the Board finds that it may proceed in this matter, because as explained in more detail below, the rating of the Veteran's disability due to posttraumatic pain syndrome already incorporates the symptomatology manifested by right fourth cranial nerve palsy with diplopia and residuals of TBI.  Here, a review of the record show that the Veteran has consistently asserted that his disability is primarily due to pain located above his right eye which results in occasional diplopia and headaches.  The RO considered this reported symptomatology when it evaluated the severity the Veteran's disability in March 2007 rating decision, in August 2008 supplemental statement of the case (SSOC), and most recently, in the October 2010 SSOC. 

Since the Veteran's symptomatology due to posttraumatic pain syndrome with headaches overlaps with the symptoms due to right fourth cranial nerve palsy with diplopia and residuals of TBI, affording a separate and distinct disability rating would constitute "pyramiding."  See 38 C.F.R. § 4.14; see also Estaban v. Brown, 6 Vet. App. 259  (1994).  The Board has rephrased the issue on appeal to better reflect the associated symptomatology.

As there has been substantial compliance with the Board's May 2010 remand directives, no further action is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Board also acknowledges that the Veteran submitted an October 2011 correspondence after he received notice of the October 2011 SSOC, and he asked that his statements be considered by the RO prior to the return of the matter to the Board.  Inasmuch as his additional statement is duplicative and cumulative of evidence and argument already of record, particularly those statements contained in his December 2009 substantive appeal, the Veteran is not prejudiced by the Board's consideration of the appeal at this time.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The report of a September 2011 VA examination shows that the Veteran reported additional disabilities as secondary to his service-connected posttraumatic pain syndrome, to include neurologic impairment in the left arm, erectile dysfunction, and tinnitus.  These matters have not yet been address by the RO, and therefore, are not currently before the Board on appeal.  As such, these matters are REFERRED, back the RO for appropriate actions. 




FINDING OF FACT

For the entire period under appeal, the Veteran's disability due to posttraumatic pain syndrome with headaches and diplopia has been manifested by very frequent, prostrating and prolonged attacks that are productive of severe economic inadaptability.

CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, and not higher, for posttraumatic pain syndrome with headaches and diplopia have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.79, Diagnostic Code 6090, and 4.124a, Diagnostic Codes 8100 and 8205 (2011), Diagnostic Code 8045 (2008 and 2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Here, VA sent letters to the Veteran in October 2006 and May 2008 that addressed the notice elements concerning his claim.  The letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claim.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  VA obtained the Veteran's service medical records, VA treatment records and other treatment records identified by the Veteran.  

VA provided the Veteran with VA examinations in January 2007 and September 2011.  In each examination report, the examiners recorded the Veteran's subjective complaints and identified the nature and severity of his disorders.  These examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board observes that the January 2007 examiner was unable to review the claims file; however, he performed a physical examination and addressed all of the rating criteria.  The Veteran also informed the examiners of his medical history and current complaints.  The United States Court of Appeals for Veterans Claims (Court) has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

In this case, the Veteran's disability due to posttraumatic pain syndrome with headaches and diplopia are currently rated as 10 percent disabling under Diagnostic Code 8100, analogous to migraine headaches.  Under that Diagnostic Code, migraines with infrequent attacks warrant a noncompensable percent rating.  Migraines with characteristic prostrating attacks averaging one in two-months over the last several months warrant a 10 percent rating.  Migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.  

The term "prostrating attack" is not defined in regulation or case law.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999)(quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  However, prostration can be defined as "extreme exhaustion or powerlessness." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1523 (30th ed. 2003).

Pursuant to the Board's May 2010 remand directives, the AMC also considered the Veteran's disability under Diagnostic Code 8045, for brain disease due to trauma.  The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders to provide updated criteria for evaluating residuals of traumatic brain injury (TBI).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, and under the new criteria or the old criteria, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008). 

Under the version of Diagnostic Code 8045 in effective prior to October 23, 2008, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045- 8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

The revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent rating if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id.

A review of the record shows that the Veteran suffered a head trauma in 1982 service when he was struck in the head above his right eye by the door of an armored vehicle.  Subsequent service treatment records show that he later developed intermittent right fourth cranial nerve palsy associated with chronic right retro-orbital pain and occasional diplopia.   See October 1988 hospital narrative summary.  He was medically discharged in 1988.  The Veteran was awarded service connection for residuals of a head injury including right eye problems and assigned a 10 percent rating in a February 1989 rating decision.  The RO subsequent re-characterized his disability as posttraumatic pain syndrome with headaches.  See March 1995 rating decision. 

This appeal arises out of an August 2006 claim for an increased rating.  During the period under appeal, the record shows that the Veteran has been evaluated twice by VA.  The record also contains VA treatment records and various statements from the Veteran. 

The Veteran was afforded a VA examination in January 2007 in conjunction with his claim for an increased rating.  That examination report shows the Veteran primarily complained of chronic pain in and behind his right eye and associated intermittent double vision and nausea.  The pain was constant at a level of 7 out of 10 with increases in severity to a level of 10 out of 10 daily.  The most severe pain can lasted up to 12 hours, and was alleviated with medication and bed rest.  These attacks occur four to five days a week.  During these intermittent severe attacks, he is unable to work.  However, since he is able to work from home, the Veteran does not miss as much work as if he had to go into the office daily.  Reportedly, on average, the Veteran missed six days of work a month.  The VA examiner described these attacks as prostrating in nature, and noted that the Veteran could not perform ordinary activities during such attacks.  The Veteran has been prescribed medications ordinarily used to treat migraine headaches, but he did not feel that the medications were helpful.  

On physical examination, the examiner observed that the Veteran complained of right ocular pain and double vision.  Eye examination revealed extraocular eye movement, and when the Veteran gazed straight ahead, he saw two objects.  There was slight deficiency in upward lateral gaze on the right.  The examiner concluded that the Veteran's four cranial nerve injury resulted in his double vision.  There was evidence of tenderness on the globe of the right side.  No other neurologic abnormalities were observed.  A diagnosis of ocuilolagia, right eye, the result of a head trauma in 1982 was given.  The VA examiner opined that the double vision secondary to the fourth cranial nerve damage was a disabling feature because the Veteran used his eyesight a great deal in his work.

The VA examiner found that the Veteran does not have a typical migraine headache inasmuch as the headache does not fit the pattern of a unilateral throbbing headache associated with nausea and vomiting, preceded by an aura, and lasting a specific length of time and then disappearing.  Additionally, the examiner observed that the typical migraine headache medication have not been affective with the Veteran's symptomatology.  

In September 2011, the Veteran was afforded a second VA examination to evaluate the severity of his disability due to posttraumatic pain syndrome with headaches and diplopia.  That examination report shows the Veteran complained of moderate to severe headache daily that lasts for the entire day, and the pain was localized to the right eye and right tempal region.  He continued to complain of persistent double vision, which could be corrected if he tilts his head to the left.  Reportedly, the Veteran is prevented from performing normal activities three to four times a week, typically for eight hours, because increased in severity of his symptoms.  The Veteran can read and write normally, despite his diplopia.  He experiences nausea during an attack.  He denied symptoms of vertigo, but he reported feeling unsteady with poor balance three to four times a week for one to two minutes.  The VA examiner observed that the Veteran's medical records show he takes multiple medications for his disability, but none of them has been successful.  

On physical examination, the VA examiner observed that the Veteran did not appear to be in distress.  Neurologic examination was normal, including with normal extraoccular movements.  The examiner stated that the Veteran's reports that his double vision clears with a tilt of his head revealed evidence of a positive Bielschowsky's head test and were consistent with a right fourth nerve palsy.  There was no evidence of cognitive impairment and associated residuals.   The examiner recorded that recent diagnostic testing, including brain scans, revealed no abnormalities.  The findings from a previous VA neuropsychological consultation were recorded and indicated a possible decline in functioning; however, the Veteran's overall scores were average.  The VA examiner gave a diagnosis of status-post TBI with residual headaches and double vision.  The examiner noted that the Veteran's disability affected his usual occupation and resulted in alternative work duties and in increased tardiness and absenteeism.  It was noted that severe attacks occurring three to four times a week prevented normal activities, and as a result, the Veteran lost approximately one day of work a week.  

VA treatment records throughout the entire period under appeal show that the Veteran sought treatment for chronic severe pain above the right eye with headaches and diplopia.  In his various statements, the Veteran described how the severity of his disability affected his occupation and daily life. 

The Board observes that the Veteran's disability is manifested by posttraumatic pain syndrome associated with right fourth cranial nerve palsy, headaches and diplopia.  See service treatment records; and VA examination reports dated in May 2006, January 2007 and September 2011.  This symptomatology has been rated under Diagnostic Code 8100 as analogous with migraine headaches.   38 C.F.R. § 4.124a.  While it is unclear if the Veteran experiences actual "migraine headaches", he does experience increases in severity of his disability manifested by chronic severe pain, headaches and occasional diplopia with nausea.   The Board will assess the Veteran's disability based on the severity and frequency of these attacks.  

Based on a review of the evidence, the Board finds that the evidence of record shows that the Veteran's disability due to posttraumatic pain syndrome with headaches and diplopia more closely approximates the criteria associated with a 50 percent evaluation for the entire period under appeal.  Again, under Diagnostic Code 8100 for migraine headaches, the maximum, 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic.  38 C.F.R. § 4.124a.  

During the entire period under appeal, the evidence of record shows that the Veteran experiences at least sixteen prostrating attacks a month (or four times a week) lasting up to eight hours that would likely cause him severe economic inadaptability.   At the time of the January 2007 VA examination, the Veteran described the severity of disability has resulting in attacks of increased pain that required him to stop his activities, take medication and go to bed.  The VA examiner specifically described these attacks as prostrating in nature.  In addition, the Veteran's reports that he missed days of work and take bed rest in order to alleviate his symptomatology, supports the finding that these attacks are prostrating in nature.  The severity and frequency of such attacks was confirmed by the September 2011 VA examiner.  These facts do demonstrate that the Veteran experiences very frequent completely prostrating episodes.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Although the evidence of record continues to demonstrate that the Veteran maintains his employment throughout the entire period under appeal, it does show that his work environment has been significantly affected as result of his disability.  The Veteran requested, and has been assigned, a modified work schedule and modified work requirements, because of the severity of his disability.  The flexible nature of his employment greatly accommodates the difficulties that arise because of the Veteran's disability and allow him to stop working during an attack of increased symptomatology and resume working when the attack has abated.  The Veteran has credibly reported that he has been able to continue to work despite his disability because of the flexible nature of his employment - if such flexibility was withdrawn, his disability would drastically impact his employment prospects.  Moreover, the January 2007 VA examiner opined that that the double vision secondary to the fourth cranial nerve damage is a disabling feature because his work requires a great deal of eyesight.  The fact remains that since his disability affects his occupational capacity, and under the rating standard that is applied, it more closely corresponds to 50 percent disability rating, the maximum schedular rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.   

The Board has considered the Veteran's disability under applicable diagnostic codes for brain disease due to trauma.  See 38 C.F.R. § 4.124a, 8045 (2008 and 2011). However, it does not warrant an evaluation higher than the 50 percent assigned under Diagnostic Code 8100.  Moreover, separate evaluations cannot be assigned under Diagnostic Code 8045 (2008 and 2011) since the same signs and symptoms are used to support the assignment of a 50 percent evaluation under Diagnostic Code 8100 (2011).  See  38 C.F.R. § 4.25. 

When applying the old rating criteria for brain disease due to trauma, the Veteran would at most receive a 10 percent for either his purely neurologic or subjective complaints.  38 C.F.R. § 4.124a, Diagnostic Codes 8045, 9304 (2008).  Here, the Veteran's disability is manifested by posttraumatic pain syndrome with headaches, double vision, dizziness, and nausea.  There is no evidence of multi-infarct dementia to warrant a higher evaluation under Diagnostic Code 9304.  Id.  Also, while the Veteran has consistently complained of severe neurologic impairment as a residual of his inservice head injury, the right fourth cranial nerve palsy has only been characterized as mild in severity.  This would not warrant a compensable evaluation for involvement of the fourth cranial nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8205.  His disability does not more closely approximate a finding of moderate, incomplete paralysis of the fourth cranial nerve in order to warrant a higher, 30 percent evaluation, under Diagnostic Code 8205.  See Id.  

Even when considering the Veteran's disability under the revised rating criteria for brain diseases due to trauma beginning October 23, 2008, the Veteran's disability does not warrant an evaluation higher than 50 percent.  A rating in excess of 50 percent under the revised criteria for TBI requires a "3" to be assigned as the highest level of facet.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (since October 23, 2008). As detailed below, the highest level of severity for any facet was "2" under the revised criteria and a rating in excess of 50 percent is therefore not warranted.

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination. Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.

Other than the assignment of a level of severity of "2" for subjective symptoms facet, the Board finds that the Veteran does not have any other residuals of a traumatic brain injury that warrants a level above "0".  The level of severity of "2" is assigned for the subjective symptoms facet, because there is evidence of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.   Here, the record demonstrates that the Veteran's impairment due to his residuals of traumatic brain injury results in episodes of right orbital pain with headaches, intermittent double vision, dizziness and nausea that require him to take rest periods during most days.  

The evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified are based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  The evaluation assigned is 40 percent based upon the highest severity level of "2," which was assigned for the following facet: subjective symptoms.

In addition, the Veteran's complaints of intermittent diplopia do not warrant a compensable evaluation.  See 38 C.F.R. § 4.79, Diagnostic Code 6090, Note (in accordance with 38 C.F.R. § 4.31, diplopia that is occasional or that is correctable is evaluated as noncompensable). 

In sum, the Veteran's disability due to residuals of traumatic brain injury resulting in posttraumatic pain syndrome associated with right fourth cranial nerve palsy, headaches and diplopia more closely approximates the criteria associated with a 50 percent evaluation under Diagnostic Code 8100.  See 38 C.F.R. §4.124a.   His disability does not warrant a higher evaluation under any of the other diagnostic codes applicable for rating brain diseases due to trauma.  Separate evaluations cannot be assigned for brain disease due to trauma since the same signs and symptoms are used to support the assignment of a 50 percent evaluation under Diagnostic Code 8100.  See  38 C.F.R. § 4.25. 

The level of impairment associated with the Veteran's disability has been consistent during the entire period under appeal, and therefore, the application of an additional staged rating under Hart is not warranted.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration 

The Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's service-connected disability at any time during the current appeal.  That provision provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the scheduler criteria, as shown by evidence reflecting that the disability at issue causes marked interference with employment or has in the past or continues to require frequent periods of hospitalization, thereby rendering impractical the use of the regular schedular standards.  Id. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disorder are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Here, the rating criteria reasonably describes the Veteran's disability level and symptomatology associated with his service-connected disability.  The Board acknowledges that the Veteran receives the maximum rating under Diagnostic Code 8100 for his disability.  That being said, this rating is designed to contemplate "very frequent" and "completely prostrating and prolonged attacks" that are "productive of severe economic inadaptability."  Thus, the criteria account for both the frequency and severity of the symptoms reported here, and explicitly considers interference with employment.  The Veteran's statements, while reflective of serious symptoms, remain consistent with the criteria for a 50 percent rating and there is no reason to conclude that his symptoms are so unusual that the highest evaluation is insufficient here. 

As such, the Board finds that the Veteran's overall disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, the Board concludes that referral for extraschedular consideration-for either of these service-connected disabilities-is not warranted.

Additionally, the Board has considered the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  The Board notes that the Veteran has not asserted, or does the evidence of record indicate, that he is unemployable because of his disability.  Rather, the record reflects that the Veteran has been continuously employed throughout the period under appeal.  Since the Veteran has not specifically indicated that his service-connected disability prevents him from obtaining and/or maintaining employment, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362  (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.


ORDER

An evaluation of 50 percent for disability due to posttrautmatic pain syndrome with headaches and diplopia is granted.  

  

____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


